Citation Nr: 0737658	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-12 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for paresthesias of the 
left foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran served in the Naval Reserve and Nebraska National 
Guard.  He also had periods of active duty from January 1967 
to May 1967, from June 1968 to March 1970, and from February 
2003 to April 2004. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 RO decision that denied the 
benefits sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran alleges that while on active duty in the Army 
from February 2003 to April 2004 he was issued boots that 
were too tight causing numbness and tingling in his left foot 
as early as April 2003.  He alleges there are no other 
injuries or trauma to his left foot that could alternatively 
be responsible for his diagnosed left foot paresthesias. 

His service medical records indicate the veteran complained 
of numbness and tingling on the bottom of his left foot in 
March 2004, when examined for separation purposes.  No other 
trauma was noted.  At that time, no treatment or diagnosis 
was rendered.  Aside from this record, the voluminous service 
medical records are silent as to any treatment, diagnoses or 
additional complaints of paresthesias.  The veteran was 
diagnosed with moderate pes planus in December 1996, but no 
other foot problems were indicated.  

Three months after separation from the Army, the veteran was 
afforded a VA medical examination in July 2004 where the 
examiner noted the veteran's in-service complaints and 
diagnosed the veteran with "paresthesias on the plantar 
surfaces of the left foot."  At that time, the examiner 
based his diagnosis on a finding of "mild to mildly moderate 
decrease sensation to light touch, pin prick and monofilament 
examination."  In August 2004, the examiner issued an 
addendum indicating EMG nerve conduction studies returned 
within normal limits.  

Given the conflicting diagnosis and objective tests, it is 
unclear what, if any, current left foot condition the veteran 
has.  Additionally, the examiner did not proffer an opinion 
with regard to etiology.  Rather, the examiner merely noted 
the veteran's symptoms began while in the military with no 
additional history of foot trauma.  The medical evidence in 
this case is inadequate and, therefore, a new VA examination 
is indicated.  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from April 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outpatient or inpatient 
treatment records and hospitalization 
records for the veteran's claimed left 
foot disability from the VA Medical Center 
in Omaha, Nebraska from April 2005 to the 
present.  Any negative responses should be 
documented in the file.

2.  After obtaining the above medical 
records, to the extent available, schedule 
the veteran for a VA neurological 
examination to ascertain what, if any, 
current left foot disability the veteran 
has, to include whether he has an organic 
disease of the nervous system, the date of 
on-set and the likely etiology of any 
condition(s) found.  The examiner should 
comment on whether it is at least as 
likely as not that any current 
neurological manifestations of the left 
foot are related to his in-service 
complaints or any other incident of 
service.  The claims folder must be 
reviewed by the examiner and the examiner 
should resolve any and all conflicting 
medical findings, including those of the 
July 2004 VA examination and August 2004 
EMG studies.

The examiners should provide a complete 
rationale for any opinion given without 
resorting to speculation. 

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claim, 
considering all applicable laws and 
regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond. Thereafter, the claim should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

